          Case 4:14-cv-04480-YGR Document 327 Filed 12/18/19 Page 1 of 4




1    MAYER BROWN LLP
     ANDREW JOHN PINCUS (Pro Hac Vice)
2    apincus@mayerbrown.com
     1999 K Street, NW
3    Washington, DC 20006
     Tel: (202) 263-3220 / Fax: (202) 263-3300
4
     MAYER BROWN LLP
5    LEE H. RUBIN (SBN 141331)
     lrubin@mayerbrown.com
6    DONALD M. FALK (SBN 150256)
     dfalk@mayerbrown.com
7    SAMANTHA C. BOOTH (SBN 298852)
     sbooth@mayerbrown.com
8    Two Palo Alto Square, Suite 300
     3000 El Camino Real
9    Palo Alto, CA 94306-2112
     Tel: (650) 331-2000 / Fax: (650) 331-2060
10
     Attorneys for Plaintiff Twitter, Inc.
11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14
      TWITTER, INC.,                                      Case No. 14-cv-4480-YGR
15
                                                          TWITTER’S SUPPLEMENTAL
16                            Plaintiff,                  REQUEST FOR JUDICIAL NOTICE IN
                                                          SUPPORT OF ITS CROSS-MOTION
17            v.                                          FOR SUMMARY JUDGMENT & REPLY
                                                          IN SUPPORT THEREOF
18
                                                          Date: To Be Determined By the Court
19    WILLIAM P. BARR, United States Attorney
      General, et al.,                                    Time: 2:00 PM
20                                                        Courtroom 1, Fourth Floor
                                                          Judge: Hon. Yvonne Gonzalez Rogers
21                            Defendants.
22

23

24

25

26

27
28
                                             TWITTER’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
                                                                          - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 327 Filed 12/18/19 Page 2 of 4




1           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Evidence 201, Plaintiff Twitter,
2    Inc. (“Twitter”) hereby respectfully requests that, in considering Twitter’s Cross-Motion for
3    Summary Judgment and its Reply in support thereof, the Court take judicial notice of the fact that
4    the following transparency reports have been published by Adobe, Cisco, Automattic, Wickr, and
5    Nest respectively (collectively the “Reports”), and that the information therein remains in the
6    public domain:
7           A.      Government Requests Transparency Report: Fiscal Year 2017 (December 1, 2016–
8    November         30,     2017),      ADOBE          (last      visited      Dec.      11,       2019),
9    https://www.adobe.com/legal/lawenforcementrequests/transparency-2017.html, a true and correct
10   copy of which is attached hereto as Exhibit A.
11          B.      The Numbers (January 1, 2015–June 30, 2015), CISCO (last visited Dec. 11, 2019),
12   https://trustportal.cisco.com/c/dam/r/ctp/docs/transparency/lawful-enforcement-requests-jan-jun-
13   2015.pdf, a true and correct copy of which is attached hereto as Exhibit B.
14          C.      National Security (January 1, 2010–June 30, 2019), AUTOMATTIC (last visited
15   Dec. 11, 2019), https://transparency.automattic.com/national-security/, a true and correct copy of
16   which is attached hereto as Exhibit C.
17          D.      Privacy By Design (January 1, 2018–June 30, 2018), WICKR (last visited Dec. 11,
18   2019), https://wickr.com/privacy/, a true and correct copy of which is attached hereto as
19   Exhibit D.
20          E.      Transparency Report (June 15, 2015–December 31, 2018), NEST (last visited Dec.
21   18, 2019), https://nest.com/legal/transparency-report/ a true and correct copy of which is attached
22   hereto as Exhibit E.
23          In particular, Twitter requests that the Court take judicial notice of the fact that, in each of
24   these Reports, the publisher (Adobe, Cisco, Automattic, Wickr, and Nest) states that it has received
25   zero national security process requests, including zero requests for both content and non-content
26   customer information (Ex. E), during one or more reporting periods. Automattic, in particular,
27   disclosed this information over nearly a full decade. See Ex. C. The fact that such disclosures
28
                                           TWITTER’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
                                                                        - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 327 Filed 12/18/19 Page 3 of 4




1    exist in the public sphere is “not subject to reasonable dispute,” and is therefore a judicially
2    noticeable fact. See Fed. R. Evid. 201(b)(2). Courts routinely take judicial notice of the fact that
3    corporate filings and press releases exist, and that therefore the content of those documents is
4    available in the public domain. E.g., Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981
5    n.18 (9th Cir. 1999) (taking “judicial notice [of the fact] that the market was aware of [certain]
6    information contained in news articles submitted by [one party]”); see also Metzler Inv. GMBH v.
7    Corinthian Colleges, Inc., 540 F.3d 1049, 1064 n.7 (9th Cir. 2008) (finding that a lower court
8    properly took judicial notice of one party’s “reported stock price history and other publicly
9    available financial documents, including a number of . . . SEC filings”).
10          Critically, Twitter is not asking this Court to take notice of the truth of the information in
11   the Reports—only that the Reports (whether or not accurate) are publicly available and thus known
12   to the Government and accessible to foreign adversaries of the United States. Courts, including
13   this one, have routinely taken judicial notice in these circumstances. See, e.g., In re Intel Corp.
14   Sec. Litig., No. 18-cv-00507-YGR, 2019 U.S. Dist. LEXIS 54615, at *18 (N.D. Cal. Mar. 29,
15   2019) (“The Court concludes that it may properly take judicial notice of [Intel’s Product Security
16   Center Advisories], not for the truth of its content, but to ‘indicate what was in the public realm at
17   the time.’”); In re Am. Apparel, Inc. S’holder Litig., 855 F. Supp. 2d 1043, 1062 (C.D. Cal. 2012)
18   (“Taking judicial notice of news reports and press releases is appropriate for show ‘that the market
19   was aware of the information contained in news articles . . . .’” (quoting Heliotrope, 189 F.3d at
20   981 n.18)); Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir.
21   2010) (“Courts may take judicial notice of publications introduced to ‘indicate what was in the
22   public realm at the time, not whether the contents of those articles were in fact true.’” (quoting
23   Premier Growth Fund v. Alliance Capital Mgmt., 435 F.3d 396, 401 n.15 (3d Cir. 2006))).
24          Accordingly, judicial notice of these facts is proper, and Twitter respectfully requests this
25   Court take judicial notice of the fact that the documents attached hereto as Exhibits A, B, C, D,
26   and E exist in the public domain.
27          //
28
                                           TWITTER’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
                                                                        - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 327 Filed 12/18/19 Page 4 of 4




1         //
2    Dated: December 18, 2019            MAYER BROWN LLP
3
                                         /s/ Lee H. Rubin
4                                        LEE H. RUBIN (SBN 141331)
                                         lrubin@mayerbrown.com
5                                        SAMANTHA C. BOOTH (SBN 298852)
                                         sbooth@mayerbrown.com
6                                        Two Palo Alto Square, Suite 300
                                         3000 El Camino Real
7                                        Palo Alto, CA 94306-2112
                                         Telephone:     (650) 331-2000
8                                        Facsimile:     (650) 331-2060
9                                        Attorneys for Plaintiff Twitter, Inc.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                TWITTER’S SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
                                                             - Case No. 14-cv-4480-YGR
Case 4:14-cv-04480-YGR Document 327-1 Filed 12/18/19 Page 1 of 5




                  EXHIBIT A
     to Twitter’s Supplemental Request for
               Judicial Notice
Case 4:14-cv-04480-YGR Document 327-1 Filed 12/18/19 Page 2 of 5
Case 4:14-cv-04480-YGR Document 327-1 Filed 12/18/19 Page 3 of 5
Case 4:14-cv-04480-YGR Document 327-1 Filed 12/18/19 Page 4 of 5
Case 4:14-cv-04480-YGR Document 327-1 Filed 12/18/19 Page 5 of 5
Case 4:14-cv-04480-YGR Document 327-2 Filed 12/18/19 Page 1 of 2




                  EXHIBIT B
     to Twitter’s Supplemental Request for
               Judicial Notice
                                       Case 4:14-cv-04480-YGR Document 327-2 Filed 12/18/19 Page 2 of 2




 The Numbers

  Reporting Period                                           Total Requests for Customer Data         No Customer Data Disclosed      Some Customer Data Disclosed


  January 1, 2015-June 30, 2015                                                       #                           #                          #
  US law enforcement agencies:                                                        1                           1                          0
  Non-US law enforcement agencies:                                                    0                           0                          0
  US national security agencies*:                                                     0                           0                          0
  Non-US national security agencies:                                                  0                           0                          0

  * Includes Foreign Intelligence Surveillance Act (FISA) court orders, warrants and directives, and FBI National Security Letters.




© 2016 Cisco and/or its affiliates. All rights reserved. This document is Cisco Public Information.                            Page 1 of 1
Case 4:14-cv-04480-YGR Document 327-3 Filed 12/18/19 Page 1 of 4




                  EXHIBIT C
     to Twitter’s Supplemental Request for
               Judicial Notice
         Case 4:14-cv-04480-YGR Document 327-3 Filed 12/18/19 Page 2 of 4



National Security
  transparency.automattic.com/national-security


The table below summarizes the National Security Requests we received during the six
month periods between January 1, 2010 – June 30, 2019. “National Security Requests”
include National Security Letters and FISA court orders.


                              National Security Requests            User Accounts
                                      Received                        Affected

 2019: Jan 1 – Jun       None.                                 None.
 30

 2018: Jul 1 – Dec       None.                                 None.
 31

 2018: Jan 1 – Jun       None.                                 None.
 30

 2017: Jul 1 – Dec       None.                                 None.
 31

 2017: Jan 1 – Jun       None.                                 None.
 30

 2016: Jul 1 –           0-249                                 0-249
 Dec 31

 2016: Jan 1 –           None.                                 None.
 Jun 30

 2015: Jul 1 –           None.                                 None.
 Dec 31

 2015: Jan 1 – Jun       None.                                 None.
 30

 2014: Jul 1 – Dec       None.                                 None.
 31

 2014: Jan 1 –           None.                                 None.
 Jun 30

                                                                                       1/3
         Case 4:14-cv-04480-YGR Document 327-3 Filed 12/18/19 Page 3 of 4


 2013: Jul 1 – Dec      None.                                        None.
 31

 2013: Jan 1 – Jun      1-249                                        5-249
 30

 2012: Jul 1 – Dec      2-249                                        9-249
 31

 2012: Jan 1 – Jun      None.                                        None.
 30

 2011: Jul 1 – Dec      None.                                        None.
 31

 2011: Jan 1 – Jun      None.                                        None.
 30

 2010: Jul 1 – Dec      None.                                        None.
 31

 2010: Jan 1 – Jun      2-249                                        2-249
 30

We are pleased to report that we received no National Security Requests during 2011, 2014,
2015, 2017, 2018, and so far in 2019.

For other periods, we don’t think the disclosures allowed by current Justice Department
rules allow us to paint a truthful picture. Reporting National Security Requests in bands of
250 obfuscates rather than clarifies the volume of National Security Requests we and other
small tech companies receive. While the disclosure regime may work well for larger
companies with a high volume of requests, like the ones that worked with the Justice
Department to craft these rules, they do not work well for smaller companies like
Automattic.

Twitter is currently suing the Justice Department to disclose full, truthful information about
the number of National Security Requests they receive. We fully agree with Twitter’s position
in this lawsuit and joined with other companies to file this amicus brief to support their case.

By preventing us from sharing a more precise number of requests, the current disclosure
rules diminish the trust that our users place in us and our services. For now, we are
disclosing the maximum amount of information allowed by law.

It is our policy to invoke the “reciprocal notice” procedure in 18 U.S.C. § 3511 for any
                                                                                                   2/3
         Case 4:14-cv-04480-YGR Document 327-3 Filed 12/18/19 Page 4 of 4

national security letters (NSLs) served on Automattic. This process ensures that a court will
review all nondisclosure restrictions issued with NSLs we may receive. If and when a
nondisclosure restriction is lifted, our policy is to share the contents of the NSL with any
affected users (where possible), as well as to publish a redacted version of the NSL.

In 2017, we shared some information about the process we followed to lift the
nondisclosure restrictions associated with five NSLs received in previous years and provide
copies of our correspondence with the government on this subject here. We hope this
information will be useful to other companies who may wish to take advantage of the legal
options that are currently available to challenge NSL nondisclosure orders.

Based on our correspondence with the government, we’ve developed a form reciprocal
notice request here in Google Docs format. If your company has received an NSL in the past
and you would like the government to review the letter’s nondisclosure requirement, this
form may be useful to you.




                                                                                                3/3
Case 4:14-cv-04480-YGR Document 327-4 Filed 12/18/19 Page 1 of 4




                  EXHIBIT D
     to Twitter’s Supplemental Request for
               Judicial Notice
          Case 4:14-cv-04480-YGR Document 327-4 Filed 12/18/19 Page 2 of 4



Privacy by Design
   wickr.com/privacy


Wickr is committed to meeting and exceeding industry standards for transparency
reporting. In this report you will discover the details of the past six months of our receipt
and responses to user information requests or legal processes from January 1, 2018 until
June 30, 2018. Additional information can be found in our Legal Process Guidelines.


Our Philosophy and Impact

At Wickr, we hold a long-standing belief that transparency is a prerequisite to earning our
users’ trust and growing our platform. And while the messages we secure will never​​ be
outwardly visible, our practices, policies and philosophies – especially as they relate to how
our privacy practices – should be front and center. Our semi-annual transparency reporting
practice is designed to inform users about requests for their account information.

FAQs

When Does Wickr Provide Law Enforcement with Details on its Subscriber Accounts?

Wickr cooperates with law enforcement by providing information related to its users’
accounts only when properly served with legal process or in life-or-death situations.

What Kinds of Information Does Wickr Turn Over on Those Accounts?

Wickr can provide non-content information describing an account such as: date of its
creation, the date of last use, the total number of messages sent and/or received, the type
of device on which the account was created. See our Legal Process Guidelines for the full
list.

When Does Wickr Provide Law Enforcement with Subscriber Content?

Never! Our system is designed to protect our users’ privacy such that we never have access
to our users’ decrypted message content so can’t pass it on to anyone else.

July 1, 2019 Reporting Statistics [1]




                                                                                                 1/3
          Case 4:14-cv-04480-YGR Document 327-4 Filed 12/18/19 Page 3 of 4

[1] Wickr is committed to sharing information
about the requests it receives for its users’
account information. Above is a table
detailing requests received for our users’
information from January 1, 2019-June 27,
2019.

[2] Wickr notifies users of requests for their
information including providing a copy of the
legal process, unless required by a non-
disclosure order not to do so or when
disclosure is not practicable or would not be fruitful such as when a user does not exist, a
request is withdrawn, or in an emergency situation such as a missing person investigation
or where there is a danger of death or serious physical injury.

[3] “Warrants” are used to obtain information which may be similar to information available
to a requestor through a subpoena or court order except that requestors often seek the
content of the communications through the use of a warrant. Therefore, in order to get a
warrant, law enforcement must demonstrate ‘probable cause’ to a court that the requested
information evidences a crime.

[4] “Orders” are signed by a judge and may include the following: Non-Disclosure Orders
requiring us to keep private a request for users’ account information, 2703(d) Orders under
the Electronic Communications Privacy Act (the federal law that regulates law enforcements’
access to customer data and content) in both civil and criminal cases, as well as Pen Register
Orders which provide for real-time disclosure of non-content data.

[5] “National Security Orders” includes orders authorized and issued under the Foreign
Intelligence Surveillance Act (FISA) and National Security Letters authorized by the Stored
Communications Act (SCA).

     As of the date of this report, Wickr has not received an order to keep any secrets that are not
     in this transparency report as part of a national security request.

[6] “Other Requests” may include Preservation Requests, Emergency Disclosure Requests,
and Civil Requests including Subpoenas. Preservation Requests are requests by law
enforcement for preservation of a users’ non-content account information for up to 90 days
until such time that it serves the proper legal process to receive such information.
Emergency Disclosure Requests are requests from a government agency in exigent
circumstances involving life or death. We review and process emergency requests upon a
showing that the information provided will help save lives.



                                                                                                       2/3
         Case 4:14-cv-04480-YGR Document 327-4 Filed 12/18/19 Page 4 of 4

[7] “Non-U.S. Requests” include formal legal processes deriving from foreign governments.
 We require that any such requests conform to the Mutual Legal Assistance Treaty (M.L.A.T.)
or letters rogatory process.




                                                                                              3/3
Case 4:14-cv-04480-YGR Document 327-5 Filed 12/18/19 Page 1 of 4




                EXHIBIT E
  to Twitter’s Supplemental Request for
            Judicial Notice
Case 4:14-cv-04480-YGR Document 327-5 Filed 12/18/19 Page 2 of 4
Case 4:14-cv-04480-YGR Document 327-5 Filed 12/18/19 Page 3 of 4
Case 4:14-cv-04480-YGR Document 327-5 Filed 12/18/19 Page 4 of 4
